         Case 5:19-cv-00903-G Document 42 Filed 04/27/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) PATRICK ROTH,                     )
                                      )
                   Plaintiff,         )
                                      )
vs.                                   )             Case No. CIV-19-903-G
                                      )
(1) JOHN RICKETTS (BADGE #1126) and )
(2) OKLAHOMA CITY, a political        )
subdivision of the State of Oklahoma, )
                                      )
                   Defendants.        )

                     DEFENDANTS’ NOTICE TO TAKE
                 DEPOSITION OF PLAINTIFF PATRICK ROTH

      You are hereby notified that the Defendants in the above-styled case will

take the deposition of Plaintiff Patrick Roth on May 25, 2020 at 9:00 a.m. at

InstaScript offices, 101 Park Avenue, Suite 910, Oklahoma City, OK 73102. The

deposition will be taken upon oral examination before a qualified court reporter and

will continue from day to day until completed.


                                      Respectfully submitted,

                                      s/ Ambre C. Gooch
                                      Ambre C. Gooch, OBA No. 16586
                                      Stacey Haws Felkner, OBA No.14737
                                      COLLINS, ZORN & WAGNER, P.C.
                                      429 N.E. 50th Street, 2nd Floor
                                      Oklahoma City, OK 73105-1815
                                      Telephone: (405) 524-2070
                                      Facsimile: (405) 524-2078
                                      E-mail: acg@czwlaw.com
                                       shf@czwlaw.com
         Case 5:19-cv-00903-G Document 42 Filed 04/27/20 Page 2 of 2



                                     ATTORNEYS FOR DEFENDANT JOHN
                                     RICKETTS


                         CERTIFICATE OF SERVICE

      I hereby certify that on April 27, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrant:

      Eric D. Cotton, email at: eric.cotton@thecottonlawfirm.com
      THE COTTON LAW FIRM, PLLC
      422 E. 2nd Street
      Edmond, OK 73034

      Solomon R. Radner, email at: sradner@excololaw.com,
      kmoore@excololaw.com
      EXCOLO LAW, PLLC
      26700 Lahser Road, Suite 401
      Southfield, MI 48033
      Attorneys for Plaintiff

      Richard N. Mann, email at: Richard.mann@okc.gov
      Sherri R. Katz, email at: sherri.katz@okc.gov
      Katie Goff, email at: Katie.goff@okc.gov
      Dustin Parris, email at: dustin.parris@okc.gov
      The City of Oklahoma City
      Municipal Counselor’s Office
      200 N. Walker Avenue, Suite 400
      Oklahoma City, OK 73102
      Attorneys for Defendant Oklahoma City



                                     s/ Ambre C. Gooch
                                     Ambre C. Gooch




                                       2
